Citation Nr: 1625107	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for disability of the first and second toes of the right foot. 

2. Entitlement to service connection for a right foot disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned in December 2015.  A transcript is of record. 

The reopened claim for service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for disability of the right foot, characterized at the time as residuals of cellulitis of the first and second digits of the right foot, was last denied in a February 2012 decision of the Board. 
 
2. Additional evidence received since the February 2012 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a right foot disability. 


CONCLUSIONS OF LAW

1. The February 2012 Board decision, which denied service connection for disability of the right foot, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2. New and material evidence has been submitted to reopen the service connection claim for a right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied service connection claim for disability of the right foot.  For the following reasons, the Board finds that reopening is warranted.

Service connection for disability of the first (great) and second toes of the right foot was last denied in a February 2012 Board decision.  This decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100 (2015) (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  Although the claim was characterized as residuals of cellulitis of the first and second digits of the right foot, the diagnoses of record at the time were gout, osteoarthritis, onychomycosis, osteopenia, moderate degenerative changes, and a calcaneal spur of the right foot, and these were considered by the Board and found to be unrelated to active service.  As the same diagnoses are currently of record and involve the same anatomical location, and as the Veteran again claims service connection for disability of the first (or great) toe and second digit of the right foot, the Board finds that the Veteran's current claim and the claim denied in the February 2012 Board decision are the same.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2012 Board decision was issued, the Veteran has submitted medical literature from Cigna health insurance stating that osteoarthritis can result from injury and develop gradually over time, with no symptoms for years.  The Veteran has also submitted written statements that he believes the injury to his right foot from dropping a can onto it during active service, and which eventuated in his hospitalization during service for cellulitis and an infected ingrown toenail, resulted in his current osteoarthritis.  The medical literature submitted by the Veteran is new to the file, and provides support for a relationship between osteoarthritis and an injury that occurred to the affected area years earlier.  It thus raises a reasonable possibility of substantiating the claim given the injury the Veteran sustained in service.  

Accordingly, new and material evidence has been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence has been received to reopen the service connection claim for disability of the first (great) toe and second toe of the right foot; the appeal is granted to this extent only.


REMAND

The reopened service connection claim for disability of the first (great) toe and second toe of the right foot must be remanded for further development. 

A new examination and opinion are needed to address the issue of whether the Veteran's current diagnoses of osteoarthritis and gout of the right foot, including degenerative changes of the first metatarsophalangeal (MTP) joint, are related to the injury to the right foot that the Veteran sustained in active service in September 1960 when he dropped a can on it, and which resulted in an infection diagnosed as cellulitis with lymphangitis, and unguis incarnatus (ingrown toenail) of the right first toe.  A September 2010 VA medical opinion (obtained in connection with the prior claim) does not address the issue of whether the injury itself may have led to the development of arthritis; it only addresses the issue of whether the in-service cellulitis was related to the later diagnosis of arthritis.  Moreover, although the examiner found that the Veteran had degenerative changes in both feet associated with the natural aging process (based solely on an April 2008 bone scan, rather than an X-ray study), the examiner did not account for the fact that a September 2010 VA X-ray study of the right foot showed degenerative changes of the first MTP (an X-ray of the left foot was not performed).  The fact that this degeneration was localized to the right first MTP, which was the site of the injury the Veteran sustained in service, and apparently did not affect other toes of the right foot, would at least seem to indicate a possible relationship.  The September 2010 opinion also did not address whether the Veteran's gout might be related to the injury itself, even if not related to the cellulitis.  

At the December 2015 Board hearing, the Veteran stated that after service he was initially treated for right foot problems by a Dr. Anwar at the Plateau Medical Center in Oak Hill, West Virginia.  A November 2002 private treatment record by a Dr. Mrozek at the Fayette Foot and Ankle Clinic also indicates that the Veteran had been referred by a Dr. Newell for a painful and swollen foot over the past four to five months, and that X-rays were performed at Plateau Medical Center.  As these records might be relevant to the claim, appropriate efforts should be made to obtain them. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to fill out and return authorized release forms for a Dr. Anwar at Plateau Medical Clinic (PMC) in Oak Hill, West Virginia and a Dr. Newell, also perhaps at PMC, pertaining to treatment for his right foot prior to 2003.  He should be requested to identify any other private treatment records pertaining to his right foot.  Appropriate efforts must then be made to obtain these records, provided he authorizes their release.  The Veteran should also be invited to submit these records himself. 

2. Any VA treatment records from the Beckley VA Medical Center dating from June 2013 forward should be added to the claims file. 

3. Then, arrange for a VA examination and medical nexus opinion regarding the Veteran's right foot arthritis and gout.  The claims file must be made available to the examiner for review.  X-ray studies of both feet should be performed for comparison purposes, unless a favorable opinion can be rendered without an X-ray of the left foot. 

After examining the Veteran and reviewing the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's right foot arthritis, gout, or both were caused by the September 1960 injury sustained in active service when he dropped a can on his right foot, resulting in pain and swelling of the first and second toes and eventuating in his hospitalization for cellulitis, as well as an ingrown toenail of the right great toe. 

Although the Veteran might be found to have degenerative changes involving both feet due to aging or other causes (as the September 2010 VA examiner concluded), the examiner must still consider whether degenerative changes of the right first or second MTP joints were caused by the in-service injury, especially if the X-ray study does not show similar changes in other toes.  In other words, the examiner must consider whether there is arthritis due to trauma of the right first and second toes overlapping any other degenerative changes of the feet. 

Further, although there may have been a long gap of time between the in-service injury and the diagnosis of arthritis years later, the examiner must address whether such an injury, apparently severe enough to cause an ingrown toenail and cellulitis, with pain and swelling of the first and second toes for several days, may have caused a gradual onset of arthritis that did not become noticeable in terms of symptoms until it had progressed to a certain stage. 

A complete explanation must be provided in support of the conclusion reached. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


